DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.	
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 9 and 15 are indefinite in nature because the claims state that there are parallel support structures, but late the new claim states that the support structures intersect.  Parallel structures don’t intersect.  How can it do both be parallel and intersect?  This contradictory language renders the claims indefinite.  
Claims 1 and 9 recite the limitation "the growing medium" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 2, 3, 5, 6, 8, 10, 11, 13, 14, 16 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-13, 15 is/are rejected under 35 U.S.C. 102(a)({1) as being anticipated by U.S. Patent No. 9,307,702 to Lauer.
Regarding Claims 1, 7, 9, and 15, Lauer teaches the indefinite language of a root trellis and method for use in hydroponic growing system (italics indicates functional language the structure is “capable of” applicant doesn’t claim specific hydroponic components, the device of Lauer can be used in a hydroponic growing system and a plan hydroponic method) comprised of parallel support structures arranged to fit within and intersect the space defined by a 
Regarding Claims 2 and 10, Lauer teaches the lattice structure occupies the lower two-thirds of the container. (Lauer Fig. 1, 2, 3, 8, 9, Lauer fills the whole container, the claim language is broad and does not exclude it occupying more than 2/3).
Regarding Claims 3 and 11, Lauer teaches the lattice structure is composed of an inert material (Lauer Col. 2 line 41 “iron”).
Regarding Claims 4 and 12, Lauer teaches the lattice structure is comprised of material that provides nutrients to plants (Lauer Col. 2 lines 40-42).
Regarding Claims 5 and 13, Lauer teaches the lattice structure is operable to provide tensional force against an interior wall of the container (Lauer satisfies the broad nature of the limitation since Lauer teaches all claimed structural features of independent claim 1 it will function in the same manner as claimed in this claim, Figs. 1-3 #33 and #28).
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,307,702 to Lauer in view of U.S. Patent No. 923,663 to Kroeger.
Regarding Claims 6 and 14, Lauer is silent on having at least one support arm operable to attach to the top of the container.  However, Kroeger teaches the general knowledge of one of ordinary skill in the art that it is known to provide at least one support arm operable to attach the top of the container (Kroeger Fig. 1 and 2 element e).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Lauer with the teachings of Kroeger at the time of the invention to serve as handles for lifting as taught by Kroeger.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,307,702 to Lauer.
Regarding Claims 8 and 16, Lauer appears to teach a size within the claimed range, but is silent on explicitly teaching the lattice structure is between 9-10 inches in diameter and 7- 9 inches in height. However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize space efficiency within an apparatus. It would have been obvious to one of ordinary skill in the art to modify the teachings of Lauer at the time of the invention.  The modification is merely an obvious change in size and does not present a patentably distinct limitation over the prior art of record to accommodate different plant species and sizes [In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA .
Response to Arguments
Applicant's arguments filed 09 September 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



07 February 2022